Citation Nr: 0531746	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-28 324	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code, from April 29, 2004, to June 30, 
2004.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2004 
determination of the Education Center at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

FINDINGS OF FACT

1.  In March 2004, the RO received a VA Form 22-1999, 
reflecting the veteran's enrollment in 18 credit hours per 
week for the periods of March 8, 2004, to April 3, 2004, and 
from April 11, 2004, to August 19, 2004.

2.  The veteran exhausted his entitlement to Chapter 30 
benefits on April 7, 2004, but because he was in the middle 
of a course, in April 2004, the RO extended his ending date 
to a possible maximum of June 30, 2004.

3.  In May 2004, the RO received a VA Form 22-1999(b), 
indicating that the veteran withdrew from his course 
effective April 29, 2004, and that this was the last date for 
which he received credit for such training.    

4.  Thereafter, in late May 2004, the RO appropriately 
adjusted the veteran's ending date for educational assistance 
benefits to April 29, 2004.


CONCLUSION OF LAW

An extension of the ending date for the award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, from April 29, 2004, to June 30, 2004, is not 
warranted.  38 U.S.C.A. §§ 3011, 3031, 3452, 3462 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 21.7040, 21.7044, 21.7135, 
21.7050 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations are generally applicable to claims 
like the one now before the Board. 

In this case, the Board observes that the veteran was 
notified in the May 2004 RO determination and in the July 
2004 statement of the case as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons for the denial of the claim.  The 
RO duly informed the veteran that the law precludes the award 
of additional educational assistance benefits to him at this 
time, and that the law (and not the facts) governs the 
outcome of his claim.  Moreover, the facts relevant to a 
proper evaluation of this claim are not in dispute.  And, as 
discussed below, the veteran's arguments in favor of his 
entitlement to these benefits do not comport with VA's 
governing law and regulations, and do not contradict any of 
the facts relied upon herein.  

In a situation such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, at this 
time, there is no need for any further consideration of the 
VCAA, and so the Board will proceed to adjudicate the merits 
of the claim. 


Applicable Law

Chapter 30 of Title 38, United States Code, currently sets 
forth the provisions to allow for educational assistance for 
members of the Armed Forces after separation from service.  
See 38 U.S.C.A. § 3001 et seq. (West 2002).

Under Chapter 30 (also known as the All-Volunteer Force 
Educational Assistance Program), an individual may be 
entitled to educational assistance if that person: first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985; or was eligible for an educational assistance 
allowance under Chapter 34 as of December 31, 1989.  See 38 
U.S.C.A. § 3011(a)(1) (West Supp. 2005); 38 C.F.R. § 21.7040 
(2005).  

As for educational assistance benefits under Chapter 34, 
38 U.S.C.A. § 3452(a)(1)(A) (West 2002) defines an eligible 
veteran as an individual who served on active duty for a 
period of more than 180 days, any part of which occurred 
after January 31, 1955, and before January 1, 1977, if 
discharged or released therefrom under conditions other than 
dishonorable.  A veteran may also be eligible under Chapter 
34 if he contracted with the Armed Forces and was enlisted in 
or assigned to a reserve component prior to January 1, 1977, 
and as a result of such enlistment or assignment served on 
active duty for a period of more than 180 days, any part of 
which commenced within 12 months after January 1, 1977, if 
discharged or released from such active duty under conditions 
other than dishonorable.  38 U.S.C.A. § 3452 (a)(1)(B) (West 
2002).  The discharge or release requirement prescribed by 
38 U.S.C.A. § 3452 (a)(1)(A) and  (B) is waived in the case 
of any individual who served more than 180 days in an active 
duty status for as long as that individual continues on 
active duty without a break therein.  38 U.S.C.A. 
§ 3452(a)(2) (West 2002).  Eligibility for Chapter 34 
benefits terminates 10 years after discharge from active 
service or on December 31, 1989, whichever is earlier.  See 
also 38 C.F.R. § 21.1042(a) (1994).  

The Chapter 34 educational assistance program expired on 
December 31, 1989, and with certain exceptions, no benefits 
could be paid to an otherwise eligible veteran after that 
date.  See 38 U.S.C.A. § 3462(e) (West 2002).  

Accordingly, in order to convert Chapter 34 benefits to 
Chapter 30 benefits, a veteran must have: served on active 
duty at any time during the period between October 19, 1984, 
and July 1, 1985, and have continued on active duty without a 
break in service for three years after June 30, 1985; or been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a) (2005).

Once in receipt of benefits under Chapter 30, VA law further 
provides that if an individual who is enrolled in an 
educational institution that is regularly operated on the 
quarter or semester system exhausts his entitlement under 
Chapter 30, the discontinuance date shall be the last day of 
the quarter or semester in which such entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(i) (2005).   If an 
individual who is enrolled in an educational institution that 
is not regularly operated on the quarter or semester system 
exhausts his entitlement under Chapter 30 after more than 
half of the course at issue is completed, then the 
discontinuance date shall be the earlier of the following: 
(i) the last day of the course; or (ii) 12 weeks from the day 
that entitlement is exhausted.  38 C.F.R. § 21.7135(s)(2)(ii) 
(2005).  If an individual who is enrolled in an educational 
institution that is not regularly operated on the quarter or 
semester system exhausts his entitlement under Chapter 30 
before completing the major portion of the course, however, 
the discontinuance date will be the date that entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(3) (2005); see also 
38 U.S.C.A. § 3031(e) (West 2002).



Analysis of the Claim 

This appeal arises out of the RO's decision to discontinue 
the veteran's educational assistance benefits effective April 
29, 2003.

Information contained in the veteran's educational folder 
reveals that he was originally awarded 36 months of overall 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, via the conversion of his original 
eligibility under Chapter 34.  See generally 38 U.S.C.A. § 
3011, 3452; 38 C.F.R. 
§ 21.7040, 21.7044.  He was then assigned a delimiting date 
of August 1, 2005, for the use of these benefits.  
Thereafter, he received VA educational assistance benefits 
for the completion of a number of courses.  

In March 2004, the RO received a VA Form 22-1999 Enrollment 
Certification from the veteran's certifying official, 
reflecting his enrollment in courses from March 8, 2004, to 
April 3, 2004, and from April 11, 2004, to August 19, 2004, 
at a rate of 18 hours per week, apparently to be taken at San 
Diego City College.  

The RO then determined that the veteran's entitlement to 
educational assistance benefits under Chapter 30 at that time 
would be exhausted as of April 7, 2004, by virtue of his use 
of 36 total months of benefits by that point.  However, 
because his period of enrollment for the pertinent course was 
scheduled to end on August 19, 2004, the RO arranged for 
benefits to end effective June 30, 2004 per applicable law.  
See 38 C.F.R. § 21.7135(s)(2)(ii).  

Thereafter, however, in May 2004, the veteran's certifying 
official submitted a VA Form 22-1999b Notice of Change in 
Student Status, reporting that the veteran had withdrawn from 
his course effective April 29, 2004, with the last date of 
credit accrued also identified as April 29, 2004.  

Accordingly then, in late May 2004, the RO adjusted the 
ending date for the veteran's receipt of educational 
assistance benefits under Chapter 30 to April 29, 2004, in 
light of his withdrawal on that date and per applicable law.  
See 38 C.F.R. § 21.7135(s)(2)(i).  The veteran disagreed with 
that decision, and appealed it to the Board, requesting the 
reinstatement of his original ending date of June 30, 2004.

The RO apparently construed the April 29, 2004, last date of 
credit information on the May 2004 VA Form 1999(b) as 
identifying that date as the equivalent of the end of the 
veteran's course term (as he was purportedly taking courses 
at a rate of 18 hours per week).  There is nothing of record 
to indicate that the RO's conclusion on this point was 
incorrect, and so the Board finds that the RO appropriately 
ended the veteran's entitlement to benefits beyond his April 
7, 2004, original date of exhaustion to instead be effective 
as of April 29, 2004, as required by law.  Id.  

The Board has thoroughly reviewed the veteran's contentions 
as to his entitlement to an ending date of June 30, 2004, but 
in light of the evidence of record, must conclude that he is 
not entitled to any additional educational assistance 
benefits under Chapter 30, Title 38, United States Code, 
beyond April 29, 2004.  While the veteran does not dispute 
that his original entitlement was exhausted on April 7, 2004, 
he avers that he had to go to the East Coast for a required 
business trip for a period in early May 2004, and that he was 
advised by the certifying official that he could continue 
with his coursework (and receipt of VA benefits) upon his 
return in mid-May 2004.  

Unfortunately, this pause in his education - even for work - 
does not avail the veteran of entitlement to additional 
benefits at this time, and moreover, any inaccurate advice 
from his certifying official likewise will not assist him in 
this appeal before the Board.  See Shields v. Brown, 8 Vet. 
App. 346, 351 (1995); see also McTighe v. Brown, 7 Vet. App. 
29, 30 (1994).  While the veteran avers that he would not 
have stopped his education effective April 29, 2004, but for 
his employment duties, the Board emphasizes that he was 
already beyond his ending date for the receipt of 36 months 
of educational benefits at that time, and he did receive 
credit for all study completed by April 29, 2004, thus 
placing him in a situation where he cannot now obtain any 
additional benefits per applicable law.  38 C.F.R. 
§ 21.7135(s)(2)(i).  

The Board has decided this case based on its application of 
the law to the pertinent facts.  Here, the governing law and 
regulations require that the ending date for the receipt of 
additional educational assistance benefits under Chapter 30, 
Title 38, United States Code, not be extended beyond the 
current date of April 29, 2004. Again, while the Board is 
aware of the veteran's arguments and concerns, the regulatory 
criteria and legal precedent governing his eligibility for 
the receipt of additional educational assistance benefits are 
clear and specific, and the Board is bound by such law.  
Therefore, the Board must hold that, at this time, the 
veteran is not eligible for the requested additional 
educational assistance as a matter of law.  The Board has 
carefully reviewed the entire record in this case.  Where the 
law, rather than the facts, however, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for application, and so the 
appeal must be denied.  See also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An extension of the ending date for the award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, from April 29, 2004, to June 30, 2004, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


